DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments dated 05/10/2022 have been entered. Claims 1-18 are currently pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Miller on July 1st, 2022.
The application has been amended as follows: 
Claim 1. A piston pump comprising: an upper housing; a lower housing; the upper housing separate from the lower housing; a frame; the upper housing sliding into the frame; the lower housing sliding into the frame; whereby the frame provides compressive force to resist an internal pressure pushing the upper housing away from the lower housing [[.]] ; the upper housing includes an upper housing groove; the upper housing groove interfacing with the frame; the lower housing includes a lower housing groove; the lower housing groove interfacing with the frame; whereby the upper housing and lower housing are held in position by the frame during use, but can be slid out of the frame for disassembly.
Claim 2 is cancelled.
Claim 3. The piston pump of claim  3, wherein the frame includes: an upper pump channel; and a lower pump channel; wherein the upper housing groove interfaces with the upper pump channel and the lower housing groove interfaces with the lower pump channel; whereby the upper housing and lower housing slide in and out of the frame.
Claim 13. A pump that can be disassembled without tools, the pump comprising: an upper housing; a lower housing, the lower housing separate from the upper housing; a piston enclosure; the piston enclosure between the upper housing and the lower housing; a frame that supports the pump; the upper housing and the lower housing slidably interfacing with the frame; the frame providing a compressive force to hold the upper housing and the lower housing against the piston enclosure; wherein when the combination of the upper housing, lower housing, and piston enclosure are removed from the frame, a user can pull the upper housing off the piston enclosure, and pull the lower housing off the piston enclosure, without use of any tools [[.]] ; the upper housing includes an upper housing groove; the upper housing groove interfacing with the frame; the lower housing includes a lower housing groove; the lower housing groove interfacing with the frame; whereby the upper housing and lower housing are held in position by the frame during use, but can be slid out of the frame for disassembly.
Claim 14 is cancelled. 
Claim 15. The pump that can be disassembled without tools of claim  13, wherein the frame includes: an upper pump channel; and a lower pump channel; wherein the upper housing groove interfaces with the upper pump channel and the lower housing groove interfaces with the lower pump channel; whereby the upper housing and lower housing slide in and out of the frame.
Claim 16. The pump that can be disassembled without tools of claim  13, further comprising: removable pins placed in holes in the frame; the holes adjacent to the upper pump channel and the lower pump channel; whereby the removable pins obstruct removal of the pump when the removable pins are set within the holes.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to independent claims 1, 7, and 13 paired with their submitted arguments are sufficient to overcome the prior art of record. Applicant’s piston pump requires a housing structure that is held in place by a compressing force applied by a frame with receiving grooves. A review of prior art of record and throughout search returned US 4775303 which shows a piston pump pinched between framing members but does not teach the invention as set forth in the independent claims. The prior art record in US 4635621 and US 9068567 each teach isolated features but do not teach the invention as a whole nor would the combination disclose the claimed structure. For at least this reason, independent claims 1, 7, and 13 along with dependent claims 3-6, 8-12, and 15-18 are found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746